Citation Nr: 1729029	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 
 2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1972.  He had additional service in the Army Reserves. 

This matter was last before the Board of Veterans' Appeals (Board) in April 2016 on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for PTSD and a back disability.  In July 2011, the Veteran testified before the undersigned and a copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current PTSD, with depression, is related to his reported in-service stressor. 

2.  The Veteran's current back disability was not incurred in, and is not related to, any incident of active duty service.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the Veteran's PTSD meets the criteria for entitlement to service connection.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  The Veteran's current low back condition does not meet the criteria for entitlement to service connection.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA satisfied the VCAA duty to notify by sending a letter to the Veteran in June 2009 advising him of the evidence necessary to substantiate a claim for entitlement to service connection and his and VA's respective duties for obtaining evidence.  The Veteran had ample opportunity to respond and supplement the record and neither he, nor his representative, has alleged that notice in this case was inadequate.  Moreover, VA satisfied the duty to assist the claimant with the development of this claim by making reasonable efforts to obtain relevant records that he adequately identified.  

In April 2016, the Board remanded the Veteran's claims in order to locate any additional VA records, afford him another opportunity to identify any outstanding private records, and obtain an additional medical opinion.  Subsequently, additional VA treatment records were uploaded, VA undertook additional efforts to locate identified private records, and an additional VA medical opinion was associated with the record.  Based on the foregoing, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with April 2016 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that in appealing his back disorder claim to the Court of Appeals for Veterans Claims (Court), the Veteran alleged that his Board hearing was inadequate, but he has not continued that contention or requested another hearing.  Regardless, review of the transcript from the July 2011 hearing reflects focus on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claim.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).

As neither the Veteran nor his representative has raised any other issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 


II. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Acquired psychiatric disability

The Veteran has been diagnosed with PTSD as well as depression as the result of an alleged in-service assault.

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Additionally, in PTSD cases in which, as here, the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court/CAVC) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

At his July 2011 Board hearing, the Veteran testified that, in August 1972, while stationed at Fort Dix, he had made a mistake over the course of a drill at the soldier's field and, later that day, two sergeants took him to the recreational hall, where they proceeded to beat him up, to include breaking a cue stick from a pool table over his back.  The Veteran reported that he fled, but one sergeant threatened that he should "get out of the Army, or I'll kill you."  He explained that he discussed the matter with his commander, but there was no investigation of the incident.  The Veteran's service at Fort Dix is corroborated by his personnel records, but there are no service treatment records with regard to treatment for such injuries.  However, his service medical and personnel records reveal that he underwent a separation physical in July 1972 and was released from active duty service on August 14, 1972.  The specifics of the Veteran's July 2011 testimony are similar to the details he provided in a September 2009 lay statement as well as statements he made to treatment providers in March 2005.

On the basis of his reported stressor, he was diagnosed with PTSD and major depression in January 2009.  At that time he also reported that the incident included attempted sexual assault.  In September 2016, a VA examiner confirmed a diagnosis of PTSD with associated major depressive disorder due to the in-service incident, noted that the Veteran had provided an explanation to why the personal assault was not formally reported (his commander had told him not to worry about it because he was getting sent home) and that the Veteran's descriptions of the incident were consistent as well as in line with how such incidents are generally reported (with behaviors such as embarrassment, shame, and hesitation in regard to revealing specific details).  

As the Veteran's description of his in-service physical / sexual assault has been consistent over time, and a VA psychologist has confirmed his diagnoses (PTSD with depression) as the result of that assault, the Board finds that service connection is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

1. Back Condition

The Veteran has been diagnosed with degenerative disc disease and arthritis of the lumbar spine, which he contends is the result of the same in-service personal assault described above.

Certain chronic diseases, including arthritis, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Degenerative joint disease is defined as osteoarthritis, and therefore a chronic disease for the purposes of presumptive service connection.  See Dorland's Illustrated Medical Dictionary, 532 (32nd ed. 2012).

At the time of an enlistment examination in April 1971, the Veteran's spine was evaluated as normal.  The Veteran did not qualify for enlistment at that time due to his weight but was accepted for service after a March 1972 enlistment examination, which also reflected that his spine was normal.  A July 1972 medical board evaluation showed that the Veteran had a congenital bilateral foot/ankle problem which rendered him physically unfit for service; he made no complaints regarding his spine at that time, and his spine was found to be within normal limits.  He was discharged from service in August 1972, but later underwent an enlistment examination for Army Reserve purposes in April 1974; at that time, clinical evaluation of the spine was again normal.  An associated self report of medical history reveals that the Veteran denied a history of swollen or painful joints, bone, joint or other deformity or having recurrent back pain.  

VA records dated in February 2004 document an 18 month history of back pain following a fall.  Post-service VA and private medical records dated from December 2003 reflect the Veteran's complaints of back pain as well as treatment for various back disabilities, including degenerative disc disease of the lumbar spine, osteoarthritis and osteoarthrosis of the spine.  Although the Veteran testified that he had received chiropractic treatment for his back within a year of his discharge from service, he and VA were unable to obtain associated medical records.  

On VA examination in November 2011, the Veteran reported that he was beaten on the low back with a pool cue stick during the 1972 in-service assault.  The examiner diagnosed lumbar and disc degenerative, arthritic changes, but opined that it was less likely than not incurred in service, or caused by his claimed in-service injury.  She referred to the contemporaneous (service) medical evidence reflecting that the Veteran's back was clinically normal as well as medical evidence reflecting a fall in the early 2000s resulting in injury to his back and determined there was no medical nexus connecting the current back diagnoses to his in-service experiences.   

The Veteran has testified and provided lay statements that he has experienced back symptoms since his active duty service.  However, the file does not reflect that the Veteran has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to report the onset and chronicity of symptomatology of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, he is not competent to provide a medical opinion and the VA examiner determined, as supported by contemporaneous (service) examinations, that his current back disability is not the result of his in-service experiences.  Accordingly, entitlement to service connection for a back condition is not warranted here.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a back condition is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


